      Case 4:19-cv-02645 Document 5 Filed on 07/03/19 in TXSD Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN INGALLS, Individually and on Behalf of All
Others Similarly Situated,
                                           Plaintiff,


       v.

                                                             No. 1:19-cv-06098-JSR
BUCKEYE PARTNERS, L.P., CLARK C. SMITH,
PIETER BAKKER, BARBARA M. BAUMANN,
BARBARA J. DUGANIER, JOSEPH A. LASALA, JR.,
MARK C. MCKINLEY, LARRY C. PAYNE, OLIVER
G. RICHARD, III, FRANK S. SOWINSKI, and
MARTIN A. WHITE,

                                               Defendants.




                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Gary A. Bornstein, of the law firm Cravath,

Swaine & Moore LLP, who is a member in good standing of the bar of this Court, hereby

appears as counsel of record for Defendants Buckeye Partners, L.P., Clark C. Smith, Pieter

Bakker, Barbara M. Baumann, Barbara J. Duganier, Joseph A. LaSala, Jr, Mark C. McKinley,

Larry C. Payne, Oliver G. Richard, III, Frank S. Sowinski, and Martin A. White in the above-

captioned matter, and further requests that copies of all papers in this action be served upon

the undersigned.
      Case 4:19-cv-02645 Document 5 Filed on 07/03/19 in TXSD Page 2 of 2




Dated: July 3, 2019
                                    Respectfully submitted,


                                    CRAVATH, SWAINE & MOORE LLP,

                                       by
                                                      /s/ Gary A. Bornstein
                                                        Gary A. Bornstein

                                       Worldwide Plaza
                                         825 Eighth Avenue
                                             New York, NY 10019
                                                (212) 474-1000
                                                    gbornstein@cravath.com

                                       Attorneys for Defendants
